Citation Nr: 1621429	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a headache disorder, and if so whether the reopened claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a left knee disability, and if so whether the reopened claim should be granted. 

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a right knee disability, and if so whether the reopened claim should be granted. 

4.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a left shin disability, and if so whether the reopened claim should be granted.   

5.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a right shin disability, and if so whether the reopened claim should be granted.   

6.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a thoracolumbar spine disability, and if so whether the reopened claim should be granted.   


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled to testify before the Board at a video conference hearing on April 29, 2016, in connection with this appeal.  In correspondence received April 25, 2016, from the Veteran's representative, a request was made to cancel the Veteran's hearing.  Therefore, his hearing request is considered to have been withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board observes that the Veteran's attorney submitted two VA Form 21-0958 Notice of Disagreements (NODs), which were received on February 12, 2016, and March 2, 2016 respectively.  In these forms, the Veteran's attorney has expressed disagreement with "[a]ll issues decided in the referenced decision."  It is not clear from the aforementioned language, which issues the Veteran's representative seeks review of, and as such, the Board finds the Veteran has not sufficiently articulated an issue for appellate review.  In addition, the Board notes the February 2016 NOD attempts to initiate an appeal of a rating decision dated in June 2014; therefore, this appeal may be time barred.  As these matters are not ripe for Board review at this time, and they are referred to the AOJ for further development.    

The issues of entitlement to service connection for bilateral knee, bilateral shin, thoracolumbar spine, and headache disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A December 1995 rating decision denied the claim of entitlement to service connection for a headache disorder, left knee and right knee disabilities, left and right lower extremity shin splints, and a lumbar spine disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for a headache disorder, left knee and right knee disabilities, left and right lower extremity shin disabilities, and a lumbar spine disability.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a headache disorder.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left shin disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right shin disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 
The RO initially denied service connection for the above-noted disabilities in a December 1995 rating decision based on its determination that the Veteran had not submitted a well grounded claim for these disabilities.  In so finding, the RO concluded the Veteran had not submitted sufficient evidence to establish the above-noted disabilities were either chronic in nature, or were related to his active duty military service.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  

The evidence of record in December 1995 consisted of the Veteran's statements, STRs, and a VA examination dated in June 1995.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, VA outpatient treatment records from the Gainesville and Orlando VAMCs, as well as the Daytona VA outpatient clinic dated through 2015.  Additionally, the Veteran underwent VA examinations in August 2010, and also submitted various private treatment records from the Ormond Medical Center.  In various statements, both individually and through his representative, the Veteran has reported his disabilities initially manifested in service and continued to the present time.  In addition, the Veteran's August 2010 VA examinations reveal a diagnosis of migraine headaches, bilateral knee degenerative joint disease, and degenerative disc disease of the thoracolumbar spine.  In addition, although the August 2010 VA examiner found insufficient evidence to establish a diagnosis of bilateral shin splints, in an April 2016 statement the Veteran's representative asserted the Veteran is presently receiving treatment for shin splints.  Further, the Veteran has reported on-going swelling and pain on exertion in his shins since his discharge from active duty.  

The Board finds the above-noted evidence to be new and material, because it is not cumulative or redundant of the evidence previously of record and tends to show that the Veteran's claimed disabilities may have been incurred in service.  In addition, relative to the Veteran's claims for a headache disorder, bilateral knee disability and thoracolumbar spine disability, the newly provided evidence establishes a current diagnosis of the claimed conditions.  Accordingly, reopening of the claims for service connection for a headache disorder, bilateral knee disability, bilateral shin disability, and thoracolumbar spine disability is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a headache disorder is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left shin disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right shin disability is granted.  

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a thoracolumbar spine disability is granted.  





REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Following the above-noted August 2010 VA examinations, the examiner determined the Veteran's bilateral knee degenerative joint disease (DJD), lumbar spine degenerative disc disease (DDD), and migraine headaches were less likely as not incurred in service.  Relative to the Veteran's bilateral knee disability, the examiner explained the Veteran was evaluated on several occasions for bilateral knee pain in service.  The examiner also determined the Veteran's separation examination was normal.  Then the examiner cited to a medical article, which purportedly states the knee joint is the most commonly affected by arthritis of any joint, and the main factor in the development of arthritis is the aging process.  The examiner failed to explain how or why these facts led to her conclusion that the Veteran's bilateral knee DJD was not caused by his military service.  

With respect to the Veteran's lumbar spine DDD, the examiner likewise indicated disc degeneration is a common development in the aging process.  She specifically indicated age related changes are present in 40 percent of adults over 35 years old, and in almost all adults over 50.  The examiner then found the Veteran's DDD is more likely due to the aging process, but again provided no explanation for how or why she rendered this conclusion.  

The examiner also found the Veteran's migraine headaches were not incurred in service.  She noted the Veteran was struck in the head in July 1994, and thereafter reported experiencing headaches.  The examiner then found the Veteran's separation examination was "silent for chronic headaches."  Then the examiner determined there was insufficient evidence that the Veteran's headaches were chronic in nature, and due to the trauma he experienced in service.  

Regarding the Veteran's claim for bilateral shin splints, the August 2010 VA examiner noted the Veteran's reports of lower extremity pain and swelling with exertion.  Although the examiner determined the Veteran did not warrant a diagnosis of shin splints, she did not state whether the Veteran's current manifestations warranted a diagnosis, or whether those current manifestations were consequentially related to his in-service shin splints.  

The Board notes the Veteran was discharged from active duty on April 21, 1995, and submitted claims for the above-noted disabilities, which were received on May 3, 1995.  Although the August 2010 examiner found the Veteran's separation examination did not evidence ongoing problems relative to the currently claimed disabilities,  she did not explain how the Veteran's claim, submitted less than two weeks after his discharge from active duty, did not evidence ongoing manifestations.  Moreover, the examiner wholly disregarded the Veteran's competent reports of ongoing symptoms of back and knee pain, lower leg swelling and pain, and headaches that have persisted since his period of active duty.  

To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the August 2010 VA examiner failed to provide fully articulated medical opinions with regard to the Veteran's bilateral knee, lumbar spine, and headache disabilities, new medical examinations with opinions are necessary.  In addition, the examiner failed to state whether the Veteran's lower extremity swelling and pain warranted a diagnosis, and if so, whether that disability was causally related to his in-service shin splints.  Therefore, a new medical examination with opinion is also necessary to fully assess the Veteran's claimed bilateral shin disability.  In this respect, the Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, on remand the examiner must expressly consider both the Veteran's current reports of ongoing manifestations of bilateral knee pain, shin pain and swelling, lumbar spine pain, and headaches.  The examiner should also specifically consider the Veteran's May 1995 claim, which was received just 12 days after his discharge from active duty, as this claim may represent evidence of ongoing knee, lumbar spine, shin, and headache disabilities that persisted after the Veteran's discharge from active duty.   

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed bilateral knee, bilateral shin, lumbar spine and headache disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed disabilities originated during his period of active service or are otherwise etiologically related to his active service.

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of experiencing ongoing bilateral knee, bilateral shin, lumbar spine, and headache manifestations, which began in service and have persisted to the present date.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


